     Case 2:21-cv-00504-WBS-KJN Document 4 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAQUEL STOCKDALE,                                 No. 2:21–cv–504–KJN

12                      Plaintiff,                     ORER and FINDINGS AND
                                                       RECOMMENDATIONS
13          v.                                         ON PLAINTIFF’S IFP REQUEST

14   COMMISSIONER OF SOCIAL                            (ECF No. 2)
     SECURITY,
15
                        Defendant.
16

17          Presently pending before the Court is plaintiff’s motion for leave to proceed in forma

18   pauperis (“IFP”). See 28 U.S.C. § 1915 (authorizing the commencement of an action “without

19   prepayment of fees or security” by a person that is unable to pay such fees).1 (ECF No. 2.)

20          The affidavit in support of the motion indicates plaintiff has a monthly income of

21   approximately $2115, i.e., $25,380 annually, has $5,600 in liquid assets, and has monthly

22   expenses of $930. (See ECF No. 2.) According to the United States Department of Health and

23   Human Services, the current poverty guideline for a household of 1 (not residing in Alaska or

24   Hawaii) is $12,880.00. See https://aspe.hhs.gov/poverty-guidelines. As plaintiff’s gross

25   household income is over 200% of the 2021 poverty guideline, the court cannot find plaintiff

26   unable to pay. To be sure, the court is sympathetic to the fact that plaintiff does not have a large

27
     1
      Actions involving review of Social Security decisions are referred to a magistrate judge
28   pursuant to 28 U.S.C. § 636(b)(1) and E.D. Cal. L.R. 302(c)(15).
                                                     1
     Case 2:21-cv-00504-WBS-KJN Document 4 Filed 03/23/21 Page 2 of 2


 1   income, and that plaintiff also has several expenses to contend with. However, numerous litigants

 2   in this court have significant monthly expenditures, and may have to make difficult choices as to

 3   which expenses to incur, which expenses to reduce or eliminate, and how to apportion their

 4   income between such expenses and litigating an action in federal court. Such difficulties in

 5   themselves do not amount to indigency. Thus, the court recommends plaintiff’s IFP motion be

 6   denied. See Tripati v. Rison, 847 F.2d 548 (9th Cir. 1988) (absent consent of all parties,

 7   magistrate judge lacks authority to issue dispositive order denying in forma pauperis status).

 8   Presently, a filing fee of $400.00 is required to commence a civil action in this court.

 9              However, based on the information in the affidavit, it is clear that a one-time $400

10   payment may represent a significant strain on plaintiff’s monthly budget. Therefore, the court

11   finds it appropriate to allow for monthly payments of $80 until the $400 filing fee is satisfied.

12   Upon receipt of the first installment, the court would then issue the appropriate service orders.

13              Accordingly, it is hereby ORDERED that the Clerk of Court will assign a district judge to

14   this case.

15              It is hereby RECOMMENDED that:

16              1. Plaintiff’s IFP request (ECF No. 2) be DENIED;

17              2. Plaintiff be granted leave to satisfy the filing fee in $80 installments, beginning April

18                 15, 2021, and due on the 15th each month thereafter, and allow for the Clerk to issue a

19                 summons after the first installment is received; and

20              3. Plaintiff be warned that failure to satisfy the full filing fee according to the payment
21                 schedule may result in dismissal under Federal Rule of Civil Procedure 41(b).

22   These findings and recommendations are submitted to the United States District Judge assigned to

23   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). No objections period is required for

24   IFP denials. Minetti v. Port of Seattle, 152 F.3d 1113, 1114 (9th Cir. 1998), as amended (Sept. 9,

25   1998) (“[Plaintiff] was not entitled to file written objections to the magistrate judge's

26   recommendation that [his] application to proceed in forma pauperis be denied.”).
27   Dated: March 23, 2021
     stoc.504
28
                                                          2
